The defendant was indicted under section 3883 of the Code of 1923. The evidence tended to prove that the defendant was at or near a church in the Brick Community, while services were being held; that he was drunk and manifested a drunken condition by boisterous or indecent conduct or loud and profane discourse. The evidence was somewhat in conflict, but was sufficient to make a jury question.
What transpired at the Morrison home a short time before defendant went to the church was relevant as tending to prove the defendant's condition. If he was drunk and rowdy at the Morrison home fifteen or twenty minutes before he went to the church, that fact would tend to prove his condition at the church.
We find no error in the record, and the judgment is affirmed.
Affirmed.